Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SYSTEMATIC LAYOUTS FOR ELECTRIFIED VEHICLE TRACTION BATTERY PACK

Examiner: Adam Arciero	S.N. 16/682,404	Art Unit: 1727          September 30, 2021

DETAILED ACTION
The Application filed on November 13, 2019 has been received.  Claims 1-20 are currently pending and have been fully considered.  The Response to Election/Restriction filed on August 20, 2021 has been received.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on August 20, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden and it would be more burdensome to search and examine species A without species B.  This is not found persuasive because the open channel claimed in claim 4 is drawn to a battery pack comprising four arrays with an open channel between a first and third arrays and the second and fourth arrays, whereas the invention of species B is drawn to having an open channel provided between a first and second array.  The species recite mutually exclusive characteristics and one prior art reference may be applicable to one species and not the other.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural cross-member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the structural cross-member" in 7.  There is insufficient antecedent basis for this limitation in the claim.
The term "high voltage" in claim 12 is a relative term which renders the claim indefinite.  The term "high voltage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of compact prosecution, the claim will be construed to read without the words “high voltage”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2013/0004806 A1) teaches of a battery pack comprising first and second arrays that are separated from each other by a battery internal structure 300 comprises of cooling pipes (Fig. 1 and Abstract).  Marpu et al. (US 2017/0229690 A1) teaches of a battery pack comprising first and second arrays 25 separated from each other by an internal structure 80 (Fig. 3).  Stephens et al. (US 22 separated from each other by internal structures 36 (Abstract and Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727